Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al. – hereinafter Silberstein (US 2019/0140996) in view of Beadle et al. – hereinafter Beadle (US 2006/0210034) / Foladare et al. – hereinafter Foladare (US 2016/0173430)

As per claim 1, Silberstein discloses a data processing system comprising: a processor; and a memory in communication with the processor, the memory storing executable instructions that, when executed by the processor, cause the data processing system to perform functions of: 
receiving over a network an indication that a message containing a question was sent from a sender to one or more recipients via a user interface of a first application or a first service and a response to the question was not received from the one or more recipients within a predetermined time;  ([0113] For example, message analysis of the text of a message, via NLP executed by the message engine 300, indicates that the message comprised a question to the recipient. Therefore, the determination of the context of the message can involve modifying the vector Mby adding a designation that the message's response must at least answer either in the affirmative or the negative, as discussed below. This designation can be represented by a node or bit on vector; [0120] Upon a determination that a reply is to have been received already but has not (e.g., via a comparison between the current monitored time and the target date satisfying a threshold time thereby indicating a response should have been received), Process 400 proceeds from Step 412 to Step 414, where a follow-up message is generated; Fig. 4: items 412, 414)
wherein the notification signal includes a reminder about the question. ([0120] Upon a determination that a reply is to have been received already but has not (e.g., via a comparison between the current monitored time and the target date satisfying a threshold time thereby indicating a response should have been received), Process 400 proceeds from Step 412 to Step 414, where a follow-up message is generated; Fig. 4: items 412, 414; [0122] In some embodiments, the generated follow-up message can be delivered automatically to the recipient upon its generation, Step 416, which can occur upon its generation by the engine 300, or upon selection by the sender, as discussed above. In some embodiments, the follow-up message can also be marked as an RSVP message, in a similar manner as discussed above in relation to Steps 402-412.; Fig. 4: item 416)
 The teachings of Silberstein fail to disclose monitoring a digital location of the sender and the one or more recipients,  the digital location being an electronic application or service being currently utilized; determining whether the sender and at least one of the one or more recipients are concurrently using a second application or a second service; and  upon determining that the sender and the at least one of the one or more recipients are concurrently using the second application or the second service, sending a notification signal over the network to the sender or the at least one of the one or more recipients to notify the sender or the at least one of the one or more recipients via a user interface element displayed on a client device that the sender and at least one of the one or more recipients are available within the second application or the second service
Beadle discloses monitoring a digital location of the sender and the one or more recipients,  the digital location being an electronic application or service being currently utilized; ( [0051] Each of client systems 208, 210, and 212 and communication server 204 detects a user's "presence" and may distribute the user's "presence" to the others of client systems 208, 210, and 212 and communication server 204 in the form of a presence indicator, for example. A user's "presence" generally indicates a user's availability to participate in each type of collaborative communication available to the user. For example, a user's presence indicator may specify that the user is available to participate in a messaging session and to receive VoIP communications, thus indicating the user's availability to participate in two types of collaborative communications. In addition, a presence indicator may provide information in addition to "available" or "unavailable", such as "on the phone", "out to lunch", "only business related communications", and other specific indicators of presence selected by the user or determined by the system detecting a user's presence.)
It would have been obvious for the teachings of Silberstein to be modified so that it incorporate the presence detector to detect availability of the sender and recipients as taught by Beadle.  This would have been yielded benefits of providing real-time communication between the two parties. 
The combined teachings of Silberstein / Beadle fail to disclose determining whether the sender and at least one of the one or more recipients are concurrently using a second application or a second service; and upon determining that the sender and the at least one of the one or more recipients are concurrently using the second application or the second service, sending a notification signal over the network to the sender or the at least one of the one or more recipients to notify the sender or the at least one of the one or more recipients via a user interface element displayed on a client device that the sender and at least one of the one or more recipients are available within the second application or the second service.  
Foladare discloses determining whether the sender and at least one of the one or more recipients are concurrently using a second application or a second service; and upon determining that the sender and the at least one of the one or more recipients are concurrently using the second application or the second service, sending a notification signal over the network to the sender or the at least one of the one or more recipients to notify the sender or the at least one of the one or more recipients via a user interface element displayed on a client device that the sender and at least one of the one or more recipients are available within the second application or the second service. ([0052]; At S235, the presence of the targeted user is detected, such as by confirming that the targeted user is actively communicating on a social network application.; [0053] If the presence of a targeted user is detected, the identification of the targeted user can be confirmed in an identification check at S240. The confirmation may be by checking that the proper user is logged into a particular application being used on the device ; [0067] The entire process can be automated from up through the agent initiating the push communication to the user, and even this can be automated by automatically pushing messages to users when agents are available and then either concurrently or afterwards assigning the available agent to the user.  [0095];For example, a network carrier can check with a social network application provider to see if the social network application provider has information suggesting that the user is active on the social network…  However, if the check at S1130 and all previous checks indicate that the user is not unavailable (i.e., is available), the process at S1199 determines that the user is available at S1199. Fig. 11); [0096] Once confirmed available at S1199, the user can be automatically listed as available to an agent at an outbound call center. Once listed as available, the agent can send a push WebRTC communication to the user's device via an open browser.)
It would have been obvious before the effective filing date of the invention for the teachings of Silberstein / Beadle to be further so that the presence detector will detect whether the sender and receiver are both available at the same time and concurrently using the same application will notify the sender that the recipient is concurrently listed as an available agent for the teachings to be modified so the recipient of the message receives the follow-up notification of the unanswered question when the sender and recipient of the message are currently available from the proxy server. The motivation would have been to enable real-time communication and responsiveness of the messages between the sender and recipients.  

As per claim 4, Silberstein / Beadle / Foladare disclose the data processing system of claim 1.  Foladare discloses wherein monitoring the digital location includes monitoring a physical location of the sender and at least one of the one or more recipients. ([0075]; communications networks can collect geo-location data from user devices and network nodes such as cell towers and WiFi hotspots, as well as communication information such as call, text and email metadata for communications carried across the communications networks. In this way, the Big Data collected by a communications network can include information about locations and communications and internet conduct by the users.

	As per claim 8, Silberstein / Beadle / Foladare disclose the data processing system of claim 1.  Silberstein discloses wherein the executable instructions, when executed by the processor, further cause the data processing system to perform functions of determining if the response to the question was not received from the one or more recipients within a predetermined time includes monitoring exchange of messages between the sender and the recipient via the first application or the first service to determine if a recipient-initiated message is sent from one of the one or more recipients to the sender within the predetermined time. ([0114] In Step 408, in a similar manner as discussed above in relation to Steps 404-406, a response deadline (or target date) can be set for the message. The target date can be set by performing analysis on the message (either based on the above discussed analysis or a separate analysis process), where the message features of the message indicate a date upon which a reply is requested or required.; [0119] In Step 412, after sending the message to the recipient, the sender's mailbox is continuously or periodically (according to a predetermined time-period) monitored for a response to the RSVP message. Such monitoring involves determining if a response has been received, and if not, whether this represents a situation where a reply should have been received by then. For example, if the RSVP message was sent yesterday, and the target date is one week from then, then the determination occurring in Step 412 would result in a decision that no-reply is required to be received (or expected to be received yet).; Fig. 4: item 412)

	As per claims 10 and 16, please see the discussion under claim 1 as similar logic applies.

As per claim 12, Silberstein / Beadle / Foladare disclose the method of claim 10.  Silberstein discloses wherein the application is at least one of an instant messaging application, a conferencing application, a voicemail application, an email application, or a document editing application where a document being edited has been shared between the sender and at least one of the one or more recipients. ([0065] Content server 106 can further provide a variety of services that include, but are not limited to, streaming and/or downloading media services, search services, email services, photo services, web services, social networking services, news services, third-party services, audio services, video services, instant messaging (IM) services)

	As per claim 18, please see the discussion under claim 12 as similar logic applies.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silberstein (US 2019/0140996) /Beadle (US 2006/0210034) / Foladare (US 2016/0173430) further in view of Bostick et al. – hereinafter Bostick (US 2020/0092238)

As per claim 5, Silberstein / Beadle / Foladare disclose the data processing system of claim 4. The combination of teaching of Silberstein / Beadle / Foladare fail to teach wherein monitoring the physical location includes monitoring a digital calendar to determine if the sender and at least one of the one or more recipients are within a predetermined physical distance from each other. ([0054]; 102 a processor configured according to the present invention (the “configured processor”), in response to receipt of an electronic message 101, determines whether a physical proximity of recipient person (the “recipient”) of the electronic message 101 to another, specific person (the “identified person”) is within a minimum specified threshold distance; [0063]; Thus, embodiments of the configured processor may determine current geographic location from global positioning satellite (GPS), data, cellular tower connection data and time stamps, time-stamped local network ports and communication transmission, calendar appointment location data, and historical location data for current time period and date, etc.)
It would have been obvious before the effective filing date of the invention for the combined teachings of Silberstein / Beadle / Foladare to be modified so that the messaging system monitors the location of the sender and recipient and transmit the message when they are within a predetermined physical distance from each other as taught by Bostick.  This would have beneficial to reduce the delay time of the response of important time-critical messages by the recipient.  

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein (US 2019/0140996) /Beadle (US 2006/0210034) / Foladare (US 2016/0173430) further in view of  Blaedow (US 2006/0111895)

As per claim 6, Silberstein / Beadle / Foladare disclose the data processing system of claim 1.  The combination of teachings of Silberstein / Beadle / Foladare fail to disclose wherein the executable instructions, when executed by the processor, further cause the data processing system to perform functions of determining if the message includes the question by analyzing contents of the message to determine if the contents include a punctuation mark corresponding with a question.	Blaedow discloses the data processing system to perform functions of determining if the message includes the question by analyzing contents of the message to determine if the contents include a punctuation mark corresponding with a question. ([0313];  For example, in order to answer:[0314] "What is the capital of Wisconsin?"; [0315] The tridbit that represents Wisconsin needs to identify itself with the tridbit in the knowledgebase that represents Wisconsin, because only the tridbit in the knowledgebase has a capital attribute of Madison;  [0317]; Detecting the question mark at the end of a sentence can be a helpful clue that the sentence is a question. However, the main way that the meaning engine 110 determines the sentence is a question, is to detect a tridbit that has an inquiry attribute or truth value.[0318] When an inquiry attribute is detected, the sentence is processed as an information inquiry. A referent tridbit with an inquiry attribute is typically generated by a pronoun such as who or what. The resolution of an inquiry referent proceeds much like the resolution of a third person pronoun.)
	It would have been obvious before the effective filing date of the invention for the combined teachings of Silberstein / Beadle / Foladare to be modified so that the message that is sent by the sender is evaluate to determine the message is framed as a question.  This teaching is combinable as the system would incorporate natural language semantic processing to determine whether the message is a question and required a follow-up messages to the recipient for the unresolved question.  This would have results in benefits of discovering semantic knowledge from the natural language and to improve responsiveness to the question.    
	As per claim 7, Silberstein / Beadle / Foladare disclose the data processing system of claim 1.  Blaedow discloses wherein the executable instructions, when executed by the processor, further cause the data processing system to perform functions of determining if the message includes the question by analyzing contents of the message by performing natural language analysis of the contents to determine if the contents correspond with a question. ([0313];  For example, in order to answer:[0314] "What is the capital of Wisconsin?"; [0315] The tridbit that represents Wisconsin needs to identify itself with the tridbit in the knowledgebase that represents Wisconsin, because only the tridbit in the knowledgebase has a capital attribute of Madison;  [0317]; Detecting the question mark at the end of a sentence can be a helpful clue that the sentence is a question. However, the main way that the meaning engine 110 determines the sentence is a question, is to detect a tridbit that has an inquiry attribute or truth value.[0318] When an inquiry attribute is detected, the sentence is processed as an information inquiry. A referent tridbit with an inquiry attribute is typically generated by a pronoun such as who or what. The resolution of an inquiry referent proceeds much like the resolution of a third person pronoun.)
	As per claims 13 and 18, please see the discussion under claim 6 as similar logic applies.
	As per claims 14 and 19, please see the discussion under claim 7 as similar logic applies.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silberstein (US 2019/0140996) /Beadle (US 2006/0210034) / Foladare (US 2016/0173430) further in view of Tovino et al. – hereinafter Tovino (US 9,397,861)

	As per claim 9, Silberstein / Beadle / Foladare discloses the data processing system of claim 1.  The combination of teachings of Silberstein / Beadle / Foladare fail to teach wherein the executable instructions, when executed by the processor, further cause the data processing system to perform functions of: upon sending the notification signal over the network, discontinuing the monitoring of the digital location of the sender and the one or more recipients.
	Silberstein discloses sending the notification signal over the network.  
([0120] Upon a determination that a reply is to have been received already but has not (e.g., via a comparison between the current monitored time and the target date satisfying a threshold time thereby indicating a response should have been received), Process 400 proceeds from Step 412 to Step 414, where a follow-up message is generated; Fig. 4: items 412, 414)
	Tovino disclose discontinuing the monitoring of the digital location of the sender and the one or more recipients.  (Col 30 line 54 – Col 31 line 12; Examples of events that indicate the CAS 210 should stop monitoring the presence status for these users includes: (1) CAS 210 receives a message from the client cancelling the presence service; (2) the client logs out of CAS 210; and (3) the client is abandoned by CAS 210 due to inactivity.)
	It would have been obvious before the effective filing date of the invention for the combined teachings of Silberstein /   Beadle / Foladare to be modified so that the presence server stops monitoring the sender and the recipients upon abandonment or inactivity and the transmission of the notification message of unresponsiveness to the question by the recipient.  The  teachings would have been combinable because the reminder is sent upon expiration of a threshold timed of inactivity of the response of the question from the recipient. The motivation would have been to provide unified communication amongst different communication devices and services that the user access. (Tovino, Col 1 line 50 – Col 2 line 2)

	As per claims 15 and 20, please see the discussion under claim 9 as similar logic applies.

Allowable Subject Matter
Claims 2-3, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454